         Case 1:17-cv-09168-VSB Document 73 Filed 06/13/20 Page 1 of 4




June 13, 2020

VIA ECF

U.S.D.J. Vernon Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

               Re: Elgin Turner v. MNRR, et al;
                     17-Cv-9168 (VSB)

Dear Judge Broderick:

        We represent the Plaintiff, Elgin Turner, in this matter. I write pursuant to Your
Honor’s Individual Rule #1.G. to respectfully request an additional 7-day extension of the
remaining deadlines related to Defendant’s pending FRCP 56 motion for summary judgment.
Plaintiff has sought Defendant’s consent to this request earlier today, however, likely because
today is a Saturday, Plaintiff has not yet received a response from Defendants regarding this
request.

        This request would push back the current deadlines for Plaintiff to file his opposition
papers from Monday June 15, 2020 to Monday June 22, 2020 and Defendants’ deadline to file
their reply papers from Monday, June 29, 2020 to Monday, July 6, 2020.

        This is the second such request for an extension of these deadlines, the first 7-day
extension request was granted. The reason for this request is technical problems on the eve of
the deadline, in which Plaintiff’s counsel is experiencing constant crashing of the software
used to finalize and format the PDF exhibits and opposition papers for the pending motion.
Plaintiff’s counsel is in touch with IT support to promptly resolve this technical problem,
however at present it is unclear if this problem will be resolved in time to allow Plaintiff’s
counsel to meet the current deadline. Attached to this letter as ‘Attachment A’ are 2 photos of
the error messages that the software has been displaying.

       Plaintiff thanks the Court for its consideration in this matter.

Sincerely yours,

DEREK SMITH LAW GROUP, PLLC



NYC Office: One Pennsylvania Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
NJ Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
Website: www.discriminationandsexualharassmentlawyers.com
        Case 1:17-cv-09168-VSB Document 73 Filed 06/13/20 Page 2 of 4




_____________________
Seamus P. Barrett, Esq.
One Penn Plaza, Suite 4905
New York, New York 10119
(212) 587-0760



CC via ECF:

Jennifer Mustes, Esq.
Associate Counsel, Labor & Employment
Metro-North Railroad
420 Lexington Avenue
New York, NY 10170
JMustes@mnr.org
(212) 340-2504
Case 1:17-cv-09168-VSB Document 73 Filed 06/13/20 Page 3 of 4




                 Attachment A
Case 1:17-cv-09168-VSB Document 73 Filed 06/13/20 Page 4 of 4
